Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Sheet (PTO-303)				
Advisory Action
On cursory consideration, the request for reconsideration does not clearly appear to overcome the rejections.
Response to Arguments
Applicant’s arguments, filed 01/10/2022 with respect to claims 16-19 and 21-24 have been fully considered but they are not persuasive.
In response to Applicant's argument: 
Applicants respectfully submit that “Or-Back fails to meet this standard. 
Independent claim 16, as amended, recite, "[a] 3D junction semiconductor memory device, comprising ... each one of the pluralities of vertical channel structures comprises multiple alternatively stacked source/drain material layers and channel material layers in a vertical direction ... a word line cut, opening from an upper surface of a composite stack structure and extended down to a surface of the substrate, wherein the word line cut tunnels the pluralities of gate lavers and the insulation lavers, and the word line cut divides the pluralities of vertical channel structures in groups." Applicants respectfully submit that nothing in the first embodiment of Or-Back discloses all the limitations of independent claim 16. For example, in contrast to the recited claim features, the isolation regions 734 in the same layer are alternately placed with the drain region 732, but none of the isolation regions 734 are alternately stacked with one of the drain regions 732 in a vertical direction. Actually, as shown in FIG. 7F of Or-Back, each layer of the isolation regions 734 and the drain regions 732 are stacked with a layer of the control gate 742 alternately in the vertical direction. Obviously, no vertical alternate arrangement is formed between the isolation regions 734 and the drain regions 732 because they all are arranged in the same layers. Further, the voids 812 shown in FIG. 8B of Or-Back are interlayered voids between the source/drain materials 810, but like what the OA illustrates at P. 3, the source/drain materials 810 extends horizontally and so are the voids 812. Apparently, the opening of the voids 812 is at the side of the stacked structure shown in FIG. 8B of Or-Back, but not at an upper surface of it. For at least the above reasons, independent claim 1 is patentably distinct over Or-Back.”


    PNG
    media_image1.png
    715
    760
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    765
    1713
    media_image2.png
    Greyscale

isolation region 734 is NOT a channel region, and claim language only pointed to the relationship between the source/drain region 702 and the channel region 704, see ¶ [0204] wherein “a plurality of vertical channel structures, extended upward on the substrate, wherein each one of the pluralities of vertical channel structures comprises multiple alternatively stacked source/drain material layers (702/732, Figs. 7A/7B [as shown above], ¶ [0202]/[0212]) and channel material layers (704/[CR], Figs. 7C/7D, & 7F [as shown above]) in a vertical direction, an uppermost layer of the vertical channel structures is one of the source/drain material layers, and the source/drain material layers (P++, [0204]) and the channel material layers (N type) are doped with different doping types.”
For the above reasons, it is believed that the rejections should be sustained.

/TONY TRAN/Primary Examiner, Art Unit 2894